DETAILED ACTION
Status of Claims:  
Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim  objected to because of the following informalities:  
Regarding claim , the phrase “via at least one closable opening” in line 4 should be –via the at least one closable opening--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “is again mixed” in line 23 renders the claim indefinite because it is not clear when a first or prior mixing was referred to, and therefore it is not clear whether the claim is missing a first or prior mixing step or phase of operation in the SU tanks or if applicant has intended for “again” to have a meaning which is contrary to its ordinary meaning. For the purposes of examination, the U phase shall be interpreted to require mixing within the SU tank(s).


Regarding claim 2, the phrase “closable opening” in line 5 renders the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 18 and lines 38-39 of claim 1, upon which claim 2 depends. For the purposes of examination, the phrase shall be interpreted as the latter combination.

Regarding claim 3, the phrase “closable opening” in line 4 renders the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 18 and lines 38-39 of claim 1, upon which claim 3 depends. For the purposes of examination, the phrase shall be interpreted as the latter combination.
Claim 3 recites the limitation "the thickened activated sludge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the phrases “closable opening” in line 5 and “closable opening(s)” in line 8 render the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 18 and lines 38-39 of claim 1, upon which claim 5 depends. For the purposes of examination, the phrases shall be interpreted as the latter combination.

Regarding claim 8, the phrase "the excess sludge" in line 2 renders the claim indefinite because it is not clear if this element is the same as the thickened activated sludge recited in line 23 of claim 1, upon which claim 8 depends, or if there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, excess sludge shall be interpreted to be the same as the thickened activated sludge recited in line 23 of claim 1.

Claim 9 recites the limitations "the full operation phase" in line 1 and “the thickened activated sludge” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
The term “phase” in line 1 renders the claim indefinite because it is not clear if this is disclosing a fifth phase of the operating cycles disclosed in line 13 of claim 1, upon which claim 9 depends, or if “full operation phase” means “full operation”, as in not in emergency operation. For the purposes of examination, the phrase “full operation phase” shall be interpreted as the latter.
The term “largely” in line 2 of claim 9 is a relative term which renders the claim indefinite. The term “largely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what amount of the thickened activated sludge is channeled into the B1 tank and the B2 tank. For the purposes of examination, the claim shall be interpreted as channeling any quantity of activated sludge into the B1 tank and the B2 tank.

Regarding claim 12, the term “short” in line 3 of claim 12 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what amount of time is 
The phrase "e.g. for repair" in line 3 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the example shall be interpreted as an optional feature.

Claim 13 recites the limitation "the aeration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the aeration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the phrase "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the preference shall be interpreted as an optional feature.

Regarding claim 18, the phrase "the excess sludge" in line 2 renders the claim indefinite because it is not clear if this element is the same as the thickened activated sludge recited in line 23 of claim 1, upon which claim 8 depends, or if there is insufficient antecedent basis for this limitation in the claim.

Claim  recites the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 20, the phrase “closable opening” in line 5 renders the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 17 and line 24 of claim 19, upon which claim 20 depends. For the purposes of examination, the phrase shall be interpreted as the latter combination.

Regarding claim 21, the phrase “closable opening” in line 4 renders the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 17 and line 24 of claim 19, upon which claim 21 depends. For the purposes of examination, the phrase shall be interpreted as the latter combination.
Claim 21 recites the limitation "the thickened activated sludge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the phrase “closable opening” in line 4 renders the claim indefinite because it is not clear if this structure is a new element, or if this structure is the combination of the “one or more openings” and “closure means” respectively recited in line 17 and line 24 of claim 19, upon which claim 23 depends. For the purposes of examination, the phrase shall be interpreted as the latter combination.

Regarding claims 4, 6-7, 10-11, 15-16, 22 and 24-27, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-7, 9-10, 12-15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thunip (CN 202 369 444, see translation provided with the IDS citation) in view of Ingerle (AT 781 U1, see translation).

Regarding claim 1, per the interpretations noted above, Thunip teaches a method for carrying out biological purification of wastewater with the aid of activated sludge in a sewage treatment plant (see Fig. 3-5), which method allows for an emergency operation of the sewage treatment plant, the sewage treatment plant comprising: 
an activated sludge tank that can be ventilated (hereinafter referred to as the B tank) (the second and third aerobic tanks 4 which transfer fluid directly to first and second batch tanks 14, 15), 
at least two sedimentation and recirculation tanks (hereinafter referred to as SU tanks) (first and second batch tanks 14, 15), wherein the at least two SU tanks include at least one first sedimentation and recirculation tank (hereinafter referred to as SU1 tank) and at least one second sedimentation and recirculation tank (hereinafter referred to as SU2 tank), wherein the at least one SU1 tank and the at least one SU2 tank are continuously connected hydraulically to the B tank, wherein in the at least one SU1 tank and in the at least SU2 tank a number of operating cycles are carried out over the course of a day, including a sludge return phase, a recirculation phase, a pre-sedimentation phase and a draw-off phase (hereinafter referred to as the S phase, U phase, V phase, and A phase, respectively) (when one sequential batch tank is in the decanting stage, the other tank will carry out the reflux of the mixed 
a tank for biological phosphor elimination (hereinafter referred to as P tank) (the continuous tank of tanks 10, 2, 3, 4 and 11/12 between second and third aerobic tanks 4 and two sequential batch tanks 14, 15; phosphorus removal in multi-modes) (see translation, p. 10, para. 2; p. 6, section 4: Multi-mode adjustment, flexible operation; Fig. 3-5), wherein the P tank is hydraulically connected with the B tank via one or more openings (see flow passing from tank 11/12 to tanks 4), and wherein the volume of the P tank is mixed permanently or intermittently (submersible mixer 20 in tanks 2, 3 and the first aerobic tank 4) (see Thunip translation, claim 1), 
wherein in said method the wastewater is first introduced into the P tank and subsequently into the B tank, and then from the B tank, in alternation, into the at least one SU1 tank and into the at least one the SU2 tank (fluid flows from tank 11 of the continuous tank in the middle to either the second or the third aerobic tank 4), 
wherein consecutively, in the S phase at least part of the thickened activated sludge is introduced from the at least one SU1 tank and the at least one SU2 tank, respectively, into the P tank, in the U phase the activated sludge is again mixed with the water, in the V phase the activated sludge is sedimented, and in the A phase treated water is drawn off, wherein in the at least one SU1 tank and the at least one SU2 tank said operating cycles are phase-shifted in relation to one another, the A phases in the at least one SU1 tank and the at least one SU2 tank border one another, a flow passes through the at least one SU1 tank and the at least one SU2 tank, respectively, merely in the A phases (when one sequential batch tank is in the decanting stage, the other tank will carry out the reflux of the mixed liquid, reaction and static precipitation in sequence; and vice versa) (see applicant-provided translation, p. 10, para. 2), an approximately constant water level is provided (constant water level batch activated sludge treatment system) (see translation, p. 1, para. 2) and therefore a wastewater treatment system 
wherein: 
the B tank is divided into two tanks B1 and B2 (hereinafter referred to as B1 tank and B2 tank) which are hydraulically connectable via the P tank, wherein each of the B1 tank and the B2 tank is continuously connected hydraulically to at least one SU tank in order to build up a one-line sewage treatment plant (see Fig. 3-5).
Thunip does not explicitly teach wherein the P tank comprises closure means to cut off the hydraulic connection between the P tank and the B1 tank and/or the B2 tank, and wherein each of the SU tanks comprises an overflow unit for draining the excess water in the sewage treatment plant.
Ingerle teaches tank closure means to cut off the hydraulic connection between hydraulically connected tanks (flap 11 over slot 10 and slide valve 5, where “closure means” is interpreted under 35 USC 112(f) to be flat slides (see instant specification, p. 10, para. 3), or equivalents thereof) (see Fig. 1), and a tank overflow unit for draining excess water (emergency overflow 13 for the additional storage 3 of tank 16) (see translation, para. 0046 and 0026; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify any one of the tanks of Thunip to include the Ingerle closure means and overflow units because these structures allow for isolation and drainage of tanks during emergency operation (see Ingerle translation, para. 0046), and because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to control the transport of liquid in the Thunip tanks for a variety of operations.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))


Regarding claim 2, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the P tank is positioned in the middle of the B tank and adjacent to the at least two SU tanks, and the P tank divides the B tank into the B1 tank and the B2 tank (see Thunip, Fig. 3-5), wherein each of the B1 tank and the B2 tank is hydraulically connectable with the P tank via at least one closable opening (see combination taught for claim 1 above), wherein in said method, in the event of an emergency, the hydraulic connection between the P tank and either the B1 tank or the B2 tank is cut off by closing the respective closable opening(s) (these are contingent limitations which are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art) (see claim 1).

Regarding claim 3, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the B tank is located between the P tank and the SU tanks (the second and third aerobic tanks 4 are fluidically located between the central continuous tank and the first and second batch tanks 14, 15), the B tank is divided into the B1 tank and the B2 tank by a wall (see Thunip, Fig. 3-5), wherein each of the B1 tank and the B2 tank is hydraulically connectable with the 

Regarding claim 4, Thunip, as modified by Ingerle, teaches the method according to claim 2, wherein the B1 tank is continuously connected hydraulically to one SU1 tank and wherein the B2 tank is continuously connected hydraulically to one SU2 tank (see Thunip, Fig. 3-5), wherein in said method, in the event of an emergency, the hydraulic connection between the P tank and either the B1 tank or the B2 tank is cut off by closing the respective closable opening(s), in order to shut down either both the B1 tank and SU1 tank or both the B2 tank and SU2 tank, and the waste water is then accumulated and lifted up in the tanks that are not shut down, and the treated wastewater can effluent via the overflow unit of the respective SU tank that is not shut down (these are contingent limitations which are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art) (see claim 1).

Regarding claim 5, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the P tank is positioned in the middle of the B tank and divides the B tank into the B1 tank and the B2 tank (see Thunip, Fig. 3-5), wherein each of the B1 tank 

Regarding claim 6, Thunip, as modified by Ingerle, teaches the method according to claim 5, wherein the B1 tank is continuously connected hydraulically to one SU1 tank, and the B2 tank is continuously connected hydraulically to one SU2 tank (see Thunip, Fig. 3-5), wherein in said method, in the event of an emergency, the hydraulic connection between the P tank and either the B1 tank or the B2 tank is cut off by closing the respective closable opening(s), in order to shut down either both the B1 tank and SU1 tank or both the B2 tank and SU2 tank, and the waste water is then accumulated and lifted up in the tanks that are not shut down, and the treated wastewater can effluent via the overflow unit of the respective SU tank that is not shut down (these are contingent limitations which are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art) (see claim 1).

Regarding claim 7, Thunip, as modified by Ingerle, teaches the method according to claim 5.
Thunip, as modified by Ingerle, does not explicitly teach wherein the B1 tank is continuously connected hydraulically to one SU1 tank and one SU2 tank (hereinafter referred to as "tanks B1-SU1-
The limitations “wherein in said method, in the event of an emergency, the hydraulic connection between the P tank and either the B1 tank or the B2 tank is cut off by closing the respective closable opening(s), which leads to a shut-down of either tanks B1-SU1-SU2 or tanks B2-SU1-SU2, and the waste water is then accumulated and lifted up in the tanks that are not shut down, and the treated wastewater level can ascent up to the upper edge of the overflow unit of the respective SU tanks that are not shut down” are contingent limitations which are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art (see claim 1).

Regarding claim 9, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according claim 3, wherein, during the full operation phase, in the S-phase, the thickened activated sludge is largely channeled into the B1 tank and the B2 tank (Thunip transfers mixed liquor from the continuous central tank to the second and third aerobic tanks 4), respectively and the P tank primarily has the task to divide the incoming wastewater to B1 and B2 (see Thunip, Fig. 3-5).

Regarding claim 10, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the P tank is aerated (see Thunip translation, p. 8, Example 1) and, optionally, also the B1 tank and the B2 tank (optional limitations do not patentably distinguish the claimed invention from the prior art, however Thunip teaches that second and third aerobic tanks 4 are equipped with an aeration head) (see Thunip translation, claims 1-2).

Regarding claim 12, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the tanks that are cut off in the case of an emergency, are emptied for a short time, e.g. for repair, while at the same time the biological purification of wastewater is operated with the tanks that are not shut down (these are contingent limitations which are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art) (see claim 1).

Regarding claim 13, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein in full operation of all tanks the aeration in the P tank is activated and a biological phosphorus elimination is dispensed with (the first aerobic tank 4 and the tank 11 for an aerobic state inherently have aeration activated) (see Thunip translation, p. 7, description of Fig. 1 to 5).

Regarding claim 14, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein in full operation of all tanks the aeration in the P tank is switched off and the biological phosphorus elimination goes into operation (the anaerobic tank 2 of Thunip inherently has aeration switched off).

Regarding claim 15, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the contents of the P tank are mixed permanently or intermittently with a stirring system (the agitator turn on) (see Thunip translation, p. 10, para. 1).

Regarding claim 18, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein, in the event of an emergency, the excess sludge is removed 

Regarding claim 19, Thunip teaches a sewage treatment plant for carrying out biological purification of wastewater with the aid of activated sludge (4) (see Fig. 3-5), wherein the sewage treatment plant comprises: 
an activated sludge tank that can be ventilated (hereinafter referred to as the B tank) (the second and third aerobic tanks 4 which transfer fluid directly to first and second batch tanks 14, 15), 
at least two sedimentation and recirculation tanks (hereinafter referred to as SU tanks) (first and second batch tanks 14, 15), wherein the at least two SU tanks include at least one first sedimentation and recirculation tank (hereinafter referred to as SU1 tank) and at least one second sedimentation and recirculation tank (hereinafter referred to as SU2 tank), wherein the at least one SU1 tank and the at least one SU2 tank are continuously connected hydraulically to the B tank, wherein the sewage treatment plant is configured such that in the at least one SU1 tank and in the at least SU2 tank a number of operating cycles are carried out over the course of a day, including a sludge return phase, a recirculation phase, a pre-sedimentation phase and a draw-off phase (hereinafter referred to as the S phase, U phase, V phase, and A phase, respectively) (when one sequential batch tank is in the decanting stage, the other tank will carry out the reflux of the mixed liquid, reaction and static precipitation in sequence; and vice versa) (see applicant-provided translation, p. 10, para. 2), and 
a tank for biological phosphor elimination (hereinafter referred to as P tank) (the continuous tank of tanks 10, 2, 3, 4 and 11/12 between second and third aerobic tanks 4 and two sequential batch tanks 14, 15; phosphorus removal in multi-modes) (see translation, p. 10, para. 2; p. 6, section 4: Multi-mode adjustment, flexible operation; Fig. 3-5), wherein the P tank is hydraulically connected with the B 
wherein: 
the B tank is divided into two tanks B1 and B2 (hereinafter referred to as B1 tank and B2 tank) which are hydraulically connectable via the P tank, wherein each of the B1 tank and the B2 tank is continuously connected hydraulically to at least one SU tank, in order to build up a one-line sewage treatment plant (see Fig. 3-5).
Thunip does not explicitly teach wherein the P tank comprises closure means to cut off the hydraulic connection between the P tank and the B1 tank and/or the B2 tank in events of emergency, and wherein each of the SU tanks comprises an overflow unit for draining the excess water in the sewage treatment plant.
Ingerle teaches tank closure means to cut off the hydraulic connection between hydraulically connected tanks (flap 11 over slot 10 and slide valve 5, where “closure means” is interpreted under 35 USC 112(f) to be flat slides (see instant specification, p. 10, para. 3), or equivalents thereof) (see Fig. 1), and a tank overflow unit for draining excess water (emergency overflow 13 for the additional storage 3 of tank 16) (see translation, para. 0046 and 0026; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify any one of the tanks of Thunip to include the Ingerle closure means and overflow units because these structures allow for isolation and drainage of tanks during emergency operation (see Ingerle translation, para. 0046), and because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to control the transport of liquid in the Thunip tanks for a variety of operations.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 20, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 19, wherein the P tank is positioned in the middle of the B tank and adjacent to the at least two SU tanks (see Thunip, Fig. 3-5), and the P tank divides the B tank into the B1 tank and the B2 tank, wherein each of the B1 tank and the B2 tank are hydraulically connectable with the P tank via at least one closable opening (2) (see combination taught for claim 19 above).

Regarding claim 21, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 19, wherein the B tank is located between the P tank and the SU tanks (the second and third aerobic tanks 4 are fluidically located between the central continuous tank and the first and second batch tanks 14, 15), the B tank is divided into the B1 tank and the B2 tank by a wall (11) (see Thunip, Fig. 3-5), wherein each of the B1 tank and the B2 tank is hydraulically connectable with the P tank via at least one closable opening (see combination taught for claim 19 above), wherein each SU tank is connected with one or more pipes (12) which pipes are adapted to transfer the thickened activated sludge (4) from the respective SU tank into the P tank (the sludge in the first and second batch tanks is discharged to tank 10 of the central continuous tank by porous suction pipes) (see Thunip translation, p. 8, Example 1 and p. 9, para. 3 of Example 3).

Regarding claim 22, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 20, wherein the B1 tank is continuously connected hydraulically to one SU1 tank and wherein the B2 tank is continuously connected hydraulically to one SU2 tank (see Thunip, Fig. 3-5).

Regarding claim 23, per the interpretations noted above, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 19, wherein the P tank is positioned in the middle of the B tank and divides the B tank into the B1 tank and the B2 tank (see Thunip, Fig. 3-5), wherein each of the B1 tank and the B2 tank is hydraulically connectable with the P tank via at least one closable opening (2) (see combination taught for claim 19 above), wherein the B1 tank is positioned between the P tank and at least one SU tank and wherein the B2 tank is positioned between the P tank and at least one SU tank (the second and third aerobic tanks 4 are, respectively, fluidically positioned between the central continuous tank and the first and second batch tanks 14, 15).

Regarding claim 24, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 23, wherein the B1 tank is continuously connected hydraulically to one SU1 tank, and the B2 tank is continuously connected hydraulically to one SU2 tank (see Thunip, Fig. 3-5).

Regarding claim 25, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 23.
Thunip, as modified by Ingerle, does not explicitly teach wherein the B1 tank is continuously connected hydraulically to one SU1 tank and one SU2 tank (hereinafter referred to as "tanks B1-SU1-SU2"), and the B2 tank is continuously connected hydraulically to one SU1 tank and one SU2 tank (hereinafter referred to as "tanks B2-SU1-SU2"). However, absent a showing of new and unexpected results, the mere duplication of parts (i.e. the duplication of SU tanks which are hydraulically connected to a B tank) does not patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04 (VI)(B)).

Claims 8, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thunip (CN 202 369 444, as cited in the IDS) and Ingerle (AT 781 U1) as applied to claims 1, 5 and 19 above, and further in view of Ingerle (WO 2016/154646 A1, as cited in the IDS and hereinafter referred to as '646).

Regarding claim 8, per the interpretation noted above, Thunip, as modified by Ingerle, teaches the method according to claim 5, wherein the excess sludge is transferred from the SU tanks into the P tanks via at least two pipes (the sludge 21 in the first and second batch tanks is discharged to tank 10 of the central continuous tank by manifolded porous suction pipes) (see Thunip translation, p. 8, Example 1 and p. 9, para. 3 of Example 3).
Thunip, as modified by Ingerle, does not explicitly teach that the sludge transfer is by pumping via airlifts as well as the at least two pipes.
‘646 teaches a sludge is pumped from one tank into another than via an airlift and at least one pipe (airlift pump 4 transfers sludge 3 via pipe 1 from tanks SU1 and SU2 into the P tank) (see p. 4, para. 4; p. 7, para. 1; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Thunip to transfer the sludge through the Thunip pipes by pumping via an airlift as taught by ‘646 because the simple substitution of one known method of sludge transfer by another known method of sludge transfer achieves predictable results to transfer the sludge as required by the method of Thunip, as modified by Ingerle.

Regarding claim 16, Thunip, as modified by Ingerle, teaches the method according to claim 1.
Thunip, as modified by Ingerle, does not explicitly teach wherein the P tank is constructed in a form of a circulation tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the P tank of Thunip, as modified by Ingerle, to be constructed in a form of a circulation tank as taught by ‘646 because such a tank configuration ensures efficient mixing of the tank contents (see ‘646, p. 7, para. 2).

Regarding claim 27, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 19.
Thunip, as modified by Ingerle, does not explicitly teach wherein the P tank is constructed in a form of a circulation tank.
‘646 teaches a sewage treatment plant for carrying out biological purification of wastewater with the aid of activated sludge, wherein the sewage treatment plant comprises: a tank for biological phosphor elimination (hereinafter referred to as P tank) (see claim 1), wherein the P tank is constructed in a form of a circulation tank (see p. 7, para. 2; claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the P tank of Thunip, as modified by Ingerle, to be constructed in a form of a circulation tank as taught by ‘646 because such a tank configuration ensures efficient mixing of the tank contents (see ‘646, p. 7, para. 2).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thunip (CN 202 369 444, as cited in the IDS) and Ingerle (AT 781 U1) as applied to claims 1 and 19 above, and further in view of Frankel et al. (US 2018/0236412 A1).

Regarding claim 11, Thunip, as modified by Ingerle, teaches the method according to claim 1, wherein the P tank comprises aeration and/or stirring units (the aerobic tank 4 is equipped with an aeration head; the tanks 2, 3 and the first aerobic tank 4 have submersible mixers 20) (see Thunip translation, p. 8, Example 1; Fig. 3-5; claim 1).
Thunip, as modified by Ingerle, does not explicitly teach that the aeration and/or stirring units are removable for repairs.
Frankel teaches a method for carrying out purification of wastewater in a sewage treatment plant, the sewage treatment plant comprising a treatment tank which comprises aeration and/or stirring units that are removable for repairs (see para. 0001-0002 and 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration units of Thunip to be removable as taught by Frankel because aeration units are known to require maintenance and being removable can make maintenance less burdensome, less costly and less complex (see Frankel, para. 0002). Additionally, while Frankel does not teach stirring units that are removable for repairs, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stirring units of Thunip to be removable as taught by the aeration units of Frankel because a submerged structure which is removable can make maintenance less burdensome, less costly and less complex (see Frankel, para. 0002).
 
Regarding claim 26, Thunip, as modified by Ingerle, teaches the sewage treatment plant according to claim 19, wherein the P tank comprises aeration and/or stirring units (7) (the aerobic tank 4 
Thunip, as modified by Ingerle, does not explicitly teach that the aeration and/or stirring units can be removed for repairs.
Frankel teaches a wastewater treatment plant comprising a treatment tank which comprises aeration and/or stirring units that can be removed for repairs (see para. 0001-0002 and 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration units of Thunip to be removable as taught by Frankel because aeration units are known to require maintenance and being removable can make maintenance less burdensome, less costly and less complex (see Frankel, para. 0002). Additionally, while Frankel does not teach stirring units that can be removed for repairs, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stirring units of Thunip to be removable as taught by the aeration units of Frankel because a submerged structure which can be removed can make maintenance less burdensome, less costly and less complex (see Frankel, para. 0002).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thunip (CN 202 369 444, as cited in the IDS) and Ingerle (AT 781 U1) as applied to claims 1 and 19 above, and further in view of Copa et al. (US 4,810,386 A).

Regarding claim 17, Thunip, as modified by Ingerle, teaches the method according to claim 1.
The limitations “wherein, in the event of an emergency, an agent for enhancing sludge sedimentation, preferably a flocculant, is added to one or more of the tanks that are not cut off” are interpreted to be contingent limitations which are not required to be performed in order for the claimed 
Accordingly, per the interpretations noted above, Thunip, as modified by Ingerle, does not explicitly teach the structure for performing the addition to one or more of the tanks an agent for enhancing sludge sedimentation, preferably a flocculant.
Copa teaches a method for carrying out purification of wastewater in a sewage treatment plant, the sewage treatment plant comprising treatment tanks, wherein an agent for enhancing sludge sedimentation, preferably a flocculant, is added to one or more of the tanks (a flocculation aid can be added via a conduit 46 to the mixing and settling section 36, or introduced into each tank 62 and 64 via respective conduits 76 and 78) (see col. 5, lines 66-68; col. 7, lines 12-14 Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the SU tanks of Thunip, as modified by Ingerle, to include the structure for performing the addition to one or more of the tanks an agent for enhancing sludge sedimentation, preferably a flocculant, as taught by Copa because operation can be more efficient through the accelerated settling of solids due to the flocculation aid of Copa (see Copa, col. 5, line 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         February 17, 2022